DETAILED ACTION
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-182839, filed on 09/22/2017.

Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3. 	Claims 1, 3-6, 9, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brayer et al. (US Patent Publication 2017/0006838).
	a. Regarding claim 1, Brayer discloses a domestic animal information management system in which identification information identifying a domestic animal is used on each of at least one domestic animal comprising an imaging unit 128 that acquires image data of a predetermined area in which the at least one domestic animal can move [verification device 602 can be a camera 128 communicating an image of cow 110 to computer 118 in trolley 114 or, alternatively and optionally, a UPC (Universal Product Code) reader known as barcode reading device 129 operative to read a barcode placed, for example, on a cow 110 (e.g., on the cow's collar or nose) or stamped on a tag 650 attached to the cow [0557]]; an identification information acquisition unit 118 that acquires the identification information on each of the at least one domestic animal on the basis of the image data of the predetermined area [a device can identify an individual cow by, for example, capturing one or images thereof [0557]]; a position information acquisition unit that acquires position information on each of the at least one domestic animal on the basis of the image data of the predetermined area [system 100 is adapted to receive the current location of the cow 110 (e.g., geographical coordinates or location on a predetermined map grid), receive a destination location for cow 110 (e.g., geographical coordinates or location on a predetermined map grid) [0566]]; and an information storage unit that stores the identification information and the position information in association with each other for each of the at least one domestic animal [cow 110 location can be manually or automatically input into system 100 (806), computer 118 or, transmitted to computer 118 from remote computer 125 via transmitter/receiver 122 [0568]].
	b. Regarding claim 3, Brayer discloses the domestic animal information management system according to claim 1, wherein the information storage unit stores the identification information and the position information [cow 110 location can be manually or automatically input into system 100 (806), computer 118 or, transmitted to computer 118 from remote computer 125 via transmitter/receiver 122 [0568]] as position time-series data for each of the at least one domestic animal [data processing system adapted to receive the location of each cow (or several cows) as well as the identification of the same (i.e., the cow number) and to provide the user of the system with the information as for in which cell the cow is located as a function of time [0492]; The processing system 125 can collect data over a period of time regarding the arrival of and milking of cow 110 at the milking parlor and can generate statistical information regarding cows regularly tardy or missing from the milking parlor [0573]]. 
	c. Regarding claim 4, Brayer discloses the domestic animal information management system according to claim 3, further comprising a movement amount estimation unit that estimates a movement amount of each of the at least one domestic animal in a predetermined period [the following can be determined: the change in position of the animal, the change in its position relative to a fixed object, and the change in its position relative to at least one other animal, and the speed of change of the position of the animal, the speed of change in its position relative to a fixed object, and the speed of change in its position relative to at least one other animal can be found, as well as the way the animal walks, the speed of movement, how often the animal lies down and for how long, how often it goes to a drinking trough and how long it spends there, how often it goes to a food supply area such as a feeding trough or hayrick and how long it spends there, and how often it approaches other animals, how long it spends close to the other animal and how close it comes to the other animal [0527]] on the basis of the position time-series data [data processing system adapted to receive the location of each cow (or several cows) as well as the identification of the same (i.e., the cow number) and to provide the user of the system with the information as for in which cell the cow is located as a function of time [0492]; The processing system 125 can collect data over a period of time regarding the arrival of and milking of cow 110 at the milking parlor and can generate statistical information regarding cows regularly tardy or missing from the milking parlor [0573]]. 
	d. Regarding claim 5, Brayer discloses the domestic animal information management system according to claim 4, wherein the information storage unit [cow 110 location can be manually or automatically input into system 100 (806), computer 118 or, transmitted to computer 118 from remote computer 125 via transmitter/receiver 122 [0568]] stores the movement amount [the following can be determined: the change in position of the animal, the change in its position relative to a fixed object, and the change in its position relative to at least one other animal, and the speed of change of the position of the animal, the speed of change in its position relative to a fixed object, and the speed of change in its position relative to at least one other animal can be found, as well as the way the animal walks, the speed of movement, how often the animal lies down and for how long, how often it goes to a drinking trough and how long it spends there, how often it goes to a food supply area such as a feeding trough or hayrick and how long it spends there, and how often it approaches other animals, how long it spends close to the other animal and how close it comes to the other animal [0527]] as time-series data for each of the at least one domestic animal [data processing system adapted to receive the location of each cow (or several cows) as well as the identification of the same (i.e., the cow number) and to provide the user of the system with the information as for in which cell the cow is located as a function of time [0492]; The processing system 125 can collect data over a period of time regarding the arrival of and milking of cow 110 at the milking parlor and can generate statistical information regarding cows regularly tardy or missing from the milking parlor [0573]].  
	e. Regarding claim 6, Brayer discloses the domestic animal information management system according to claim 1, further comprising an individual image data acquisition unit that acquires individual image data of each of the at least one domestic animal on the basis of the image data of the [verification device 602 can be a camera 128 communicating an image of cow 110 to computer 118 in trolley 114 or, alternatively and optionally, a UPC (Universal Product Code) reader known as barcode reading device 129 operative to read a barcode placed, for example, on a cow 110 (e.g., on the cow's collar or nose) or stamped on a tag 650 attached to the cow [0557]], wherein the information storage unit stores the identification information [a device can identify an individual cow by, for example, capturing one or images thereof [0557]], the position information, and the individual image data in association with each other for each of the at least one domestic animal [cow 110 location can be manually or automatically input into system 100 (806), computer 118 or, transmitted to computer 118 from remote computer 125 via transmitter/receiver 122 [0568]]. 
	f. Regarding claim 9, Brayer discloses a barn [a milking parlor, headlock system, a barn, a shed, a field, and any combination thereof [0129]] comprising the domestic animal information management system according to claim 1. 
	g. Regarding claim 11, Brayer discloses a domestic animal information management method in which identification information identifying a domestic animal is used on each of at least one domestic animal comprising a step of acquiring the identification information on each of the at least one domestic animal on the basis of image data of a predetermined area in which the at least one domestic animal can move acquired by an imaging unit [a device can identify an individual cow by, for example, capturing one or images thereof [0557]]; a step of acquiring position information on each of the at least one domestic animal [system 100 is adapted to receive the current location of the cow 110 (e.g., geographical coordinates or location on a predetermined map grid), receive a destination location for cow 110 (e.g., geographical coordinates or location on a predetermined map grid) [0566]] on the basis of the image data of the predetermined area [verification device 602 can be a camera 128 communicating an image of cow 110 to computer 118 i [0557]]; and a step of storing the identification information and the position information in association with each other for each of the at least one domestic animal [data processing system adapted to receive the location of each cow (or several cows) as well as the identification of the same (i.e., the cow number) and to provide the user of the system with the information as for in which cell the cow is located as a function of time [0492]; The processing system 125 can collect data over a period of time regarding the arrival of and milking of cow 110 at the milking parlor and can generate statistical information regarding cows regularly tardy or missing from the milking parlor [0573]].
	h. Regarding claim 12, Brayer discloses a non-transitory computer-readable storage medium that stores a computer-executable program for a domestic animal information management system in which identification information identifying a domestic animal is used on each of at least one domestic animal [a device can identify an individual cow by, for example, capturing one or images thereof [0557]], the program comprising instructions for acquiring the identification information on each of the at least one domestic animal on the basis of image data of a predetermined area in which the at least one domestic animal can move captured by an imaging unit [verification device 602 can be a camera 128 communicating an image of cow 110 to computer 118 i [0557]]; acquiring position information on each of the at least one domestic animal [system 100 is adapted to receive the current location of the cow 110 (e.g., geographical coordinates or location on a predetermined map grid), receive a destination location for cow 110 (e.g., geographical coordinates or location on a predetermined map grid) [0566]] on the basis of the image data of the predetermined area [verification device 602 can be a camera 128 communicating an image of cow 110 to computer 118 i [0557]] and storing the identification information and the position information in association with each other for each of the at least one domestic animal [data processing system adapted to receive the location of each cow (or several cows) as well as the identification of the same (i.e., the cow number) and to provide the user of the system with the information as for in which cell the cow is located as a function of time [0492]; The processing system 125 can collect data over a period of time regarding the arrival of and milking of cow 110 at the milking parlor and can generate statistical information regarding cows regularly tardy or missing from the milking parlor [0573]].
	
Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and 

5. 	Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Brayer et al. (US Patent Publication 2017/0006838) in view of Kishi et al. (US Patent Publication 2017/0155656).  
	a. Regarding claim 2, Brayer teaches the domestic animal information management system according to claim 1, having the identification information. Brayer does not specifically teach the identification information is bit data in which a bit value is predetermined according to a mode of change in adjacent colors in order to show discrimination with an array of different colors. Kishi teaches identification information is bit data in which a bit value is predetermined according to a mode of change in adjacent colors in order to show discrimination with an array of different colors [Colorbit (registered trademark) indicates information based on transition of colors between adjacent objects on a unicursal trajectory. A large variety of shapes are available for each object [0108]; where Colorbit (registered trademark) is used as the medium code images, the medium code acquiring unit 422 of the terminal device 40 detects the medium code images from the captured image obtained by capturing the medium 50 including the medium code images 51 a and 51 b. The function of the medium code acquiring unit 422 is provided to the image retrieval device 10. The image retrieval device 10 detects the medium code images from the captured image transmitted from the terminal device 40 and identifies the image area from which the characteristic information is to be extracted based on the detected medium code images. Thus, the image retrieval device 10 can extract the characteristic information while excluding unnecessary information in the captured image. This mechanism can increase the accuracy in the retrieval based on the captured image [0113]] for the purpose of providing for the identification information acquisition unit that acquires the identification information on the basis of the image data to detect code images from the captured image and extract characteristic information while excluding unnecessary information in the captured image and increasing the accuracy in the retrieval based on the captured image. 
.  
	
6. 	Claims 7 and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brayer et al. (US Patent Publication 2017/0006838) in view of Sugaya (US Patent Publication 2019/0186981).
a. Regarding claim 7, Brayer teaches the domestic animal information management system according to claim 6 having the identification information, the position information, and the individual image data. Brayer further teaches a weight estimation unit that estimates weight of each of the at least one domestic animal [pressure sensors in the milking stall measure the weight of the cow [0501]].
Brayer does not specifically teach the weight estimation unit estimates weight of each animal on the basis of the identification information, the position information, and the individual image data. Sugaya teaches weight estimation unit 1 estimates weight of each animal on the basis of the identification information, the position information, and the individual image data [animal weight estimation system comprising an image capturing unit that captures a target animal whose weight is to be measured; distance measuring unit that measures a distance between the target animal and an image capturing position at which the target animal is captured; calculates an area of the target animal from the acquired outline data and the measured distance; weight estimating unit estimates a weight of the target animal, claim 1] for the purpose of providing an animal weight estimation system for suppressing increase of cost and improving safety when measuring a weight of an animal. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the information management system taught by Brayer to include the weight estimation unit estimates weight of each animal on the basis of the identification information, the 
b. Regarding claim 8, Brayer in view of Sugaya teaches (references to Brayer) the domestic animal information management system according to claim 7. Brayer further teaches the information storage unit [cow 110 location can be manually or automatically input into system 100 (806), computer 118 or, transmitted to computer 118 from remote computer 125 via transmitter/receiver 122 [0568]] stores the weight [pressure sensors in the milking stall measure the weight of the cow [0501]] as time-series data for each domestic animal [data processing system adapted to receive the location of each cow (or several cows) as well as the identification of the same (i.e., the cow number) and to provide the user of the system with the information as for in which cell the cow is located as a function of time [0492]; The processing system 125 can collect data over a period of time regarding the arrival of and milking of cow 110 at the milking parlor and can generate statistical information regarding cows regularly tardy or missing from the milking parlor [0573]].
 
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J. R. L./
Examiner, Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643